DAVIS, Justice.
Plaintiffs-appellees, Eugene D. Batche-lor, et ux, filed a trespass to try title suit against defendant-appellant, James C. Crow, and in the appellees’ petition they asked for a mandatory injunction to require the appellant to remove a fence that he had recently built across the land in dispute. The trial court granted the temporary injunction, ordering the appellant to immediately remove the fence from across the property, and further restrain and enjoin him from coming upon said premises and from in any manner molesting the peace and quietude of appellees during the pend-ency of the trespass to try title suit.
The appellant has filed two appeal bonds. The first was in the amount of $250.00. The District Clerk fixed the probable amount of the cost of the appeal at $500.00 and approved the appeal bond. At the time the case was argued, counsel for appellant was advised that he would have to file an amended appeal bond. In an attempt to comply with that instruction, he filed an amended appeal bond in the amount of $500.00 with two individual sureties and the District Clerk fixed the probable amount of cost at $500.00 and approved that appeal bond. Neither of the appeal bonds conform to the rules of civil procedure. This matter would again be called to the attention of counsel for appellant, but we have discovered that appellant failed to give any notice of appeal whatever from the temporary injunction.
Therefore, without any notice of appeal being incorporated in the judgment or being filed by appellant within 10 days after the judgment was signed and entered, this court is without jurisdiction. Rule 332, Tex.R.Civ.P.
The appeal is dismissed.